OPINION
DICE, Judge.
Appellant was convicted, upon his plea of nolo contendere and waiver of trial by jury, of the offense of burglary and his punishment assessed at confinement in the Texas Department of Corrections for a term of three years.
Appellant’s sole contention on appeal is that the indictment is fundamentally defective because it did not allege all of the essential elements of the offense of burglary, as denounced by any of the three articles: 1389, 1390, and 1391 of the Penal Code.
The indictment contains allegations similar to those in the indictment which this court held sufficient to charge the offense of burglary in Lambert v. State, 432 S.W.2d 901, this day affirmed.
The contention is overruled.
The judgment is affirmed.